Citation Nr: 1130450	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-42 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to epilepsy.

2.  Entitlement to service connection for a disorder of the lower extremities, to include as secondary to epilepsy.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1941 to February 1944.  

In January 2000, the Veteran filed a claim to reopen his claim for entitlement to service connection for epilepsy, previously denied in March 1958 rating decision, and to establish service connection for a back disorder and disorder of the lower extremities, characterized as a "drop foot" condition, as secondary to epilepsy.  Specifically, the Veteran alleged that he incurred these injuries in a car accident that occurred during an epileptic episode.  

With regard to the underlying issue of entitlement to service connection for epilepsy, in May 2007, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, found that new and material evidence had been submitted to reopen the Veteran's claim for service connection for epilepsy, but denied the claim on the merits.  The Veteran appealed.  In August 2010, the Board of Veterans' Appeals (Board) found that new and material evidence had been submitted such that the previously denied claim for service connection for epilepsy should be reopened, and remanded the service connection issue for further development and readjudication.  As of this date, this development and readjudication has not yet been completed.

The present matter, the Veteran's claim for service connection for a back disorder and disorder of the lower extremities, both as secondary to epilepsy, comes before the Board on appeal from a March 2000 rating decision of the RO in St. Petersburg, Florida, which denied service connection for a fracture of the back with "drop foot" condition.

This case has been before the Board twice previously.  In July 2001, it was remanded for appropriate notice, development, and readjudication in accordance with the recently passed Veterans Claims Assistance Act of 2000 (VCAA).  In December 2009, the Board issued a decision denying service connection for fracture of the back and "foot drop" disorder.  Subsequently, the Veteran filed a timely appeal of the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  

As the issue of entitlement to service connection for epilepsy underlies the Veteran's secondary service connection claims, and the claim for service connection for epilepsy was still in active appellate status, a February 2011 Joint Motion for Remand returned the secondary service connection claims to the Board as they are inextricable from the issue of entitlement to service connection for epilepsy.  The case was returned to the Board in July 2011. 

In accordance with the holding in Boggs v. Peake, 520 F.3d 1330 (2008) (holding that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims), the issue of entitlement to service connection for back fracture and foot drop has been recharacterized as two distinct issues, both claimed as secondary to epilepsy, on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 2.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The November 2009 Joint Motion for Remand found that the issue of entitlement to service connection for a fracture of the back and "foot drop" disorder, as secondary to service-connected disabilities, was inextricably intertwined with the issue of entitlement to service connection for epilepsy.  As such, the Board finds that any action with respect to the Veteran's claims for service connection for a back disorder and for a disorder of the lower extremities, as secondary to epilepsy, must be deferred pending the completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Complete the development requested in the Board's August 2010 Remand on the issue of service connection for Jacksonian-type epilepsy.

2.  Thereafter, readjudicate the claims for service connection for a back disorder and a lower extremity disorder as secondary to Jacksonian-type epilepsy.  If the decisions remain adverse to the Veteran, furnish him and his representative with a supplemental statement of the case and afford a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

